Citation Nr: 0513113	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  03-14 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The veteran served on active duty from September 1981 to 
February 1995.

This matter is before the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the claims.

For the reasons stated in the REMAND section of this 
decision, the Board finds that additional development is 
necessary with respect to the veteran's low back and GERD 
claims.  Accordingly, these issues will be REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The competent medical evidence does not support a finding 
that the veteran has a current right knee disability.


CONCLUSION OF LAW

Service connection is not warranted for a right knee 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  First, VA has a duty 
to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. § 
3.159(a)(5).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  Thereafter, in Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), the Court held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

More recently, however, the Court held in Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 15, 2005) that 
error regarding the timing of notice does not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  Further, the Court held 
that VA can demonstrated that a notice defect is not 
prejudicial if it can be demonstrated: (1) that any defect in 
notice was cured by actual knowledge on the part of the 
appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) was 
required and that the appellant should have provided it; (2) 
that a reasonable person could be expected to understand from 
the notice provided what was needed; or (3) that a benefit 
could not possibly have been awarded as a matter of law.

Here, the RO sent the preadjudication notice to the veteran 
by correspondence dated in June 2002, which was clearly 
before the August 2002 rating decision which is the subject 
of this appeal.  This correspondence specifically addressed 
the requirements for a grant of service connection, informed 
the veteran of what information and evidence he must submit, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or to submit any 
evidence in his possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
as well as the Court's holdings in Quartuccio, supra, and 
Pelegrini, supra.  Further, the RO sent similar 
correspondence to the veteran in April 2004.  

Moreover, the veteran has been provided with a copy of the 
appealed rating decision, the December 2002 Statement of the 
Case (SOC), as well as Supplemental Statements of the Case 
(SSOCs) in June 2003 and June 2004 which provided him with 
notice of the law and governing regulations regarding his 
case, as well as the reasons for the determinations made with 
respect to his claims.  In pertinent part, the SOC included a 
summary of the relevant VCAA regulatory provisions of 
38 C.F.R. § 3.159.  Therefore, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate this claim and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

As indicated in the Introduction, the Board has concluded 
that additional development is necessary with respect to the 
veteran's low back and GERD claims, and will be addressed in 
the REMAND portion of this decision.  Regarding the right 
knee claim, the Board notes that the veteran and his 
representative have had the opportunity to present evidence 
and argument in support of his claim.  However, it does not 
appear that the veteran has identified the existence of any 
relevant evidence that has not been obtained or requested by 
the RO.  In addition, for the reasons stated below, the Board 
finds that there is no competent medical evidence which 
supports a finding that he has a current right knee 
disability.  Accordingly, no medical examination and/or 
opinion is warranted for the right knee claim based on the 
facts of this case.  Consequently, the Board concludes that 
the duty to assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose with respect to 
the right knee.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  Thus, the Board finds that the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled, to include the revised regulatory provisions of 38 
C.F.R. § 3.159.  No additional assistance or notification to 
the appellant is required based on the facts of the instant 
case.


Background.  The veteran's service medical records reflect 
that he was treated for right knee pain, among other things, 
in January 1992 as a result of injuries incurred while 
performing his duties as a military policeman (MP).  
Examination revealed an abrasion on the right knee.  He was 
again treated for right knee pain in June 1993 after jumping 
over hedges chasing a subject, at which time he heard a 
popping sound when landing, was in immediate pain, and unable 
to run.  Overall assessment was strain.  There does not 
appear to be any subsequent records showing treatment for 
right knee problems.  However, on his February 1995 Report of 
Medical History, the veteran indicated that he had 
experienced "trick" or lock knee.  Specifically, right knee 
pain and swelling, for which he did not seek medical care.  
Nevertheless, his lower extremities were clinically evaluated 
as normal on his expiration of term of service examination.

Various post-service records appear to be on file which cover 
a period from 1999 to 2004.  Among other things, records 
dated in May 2000 reflect that the veteran sought treatment 
for a mass on the back of his right knee which he reported 
had been present since August 1999.  He reported that after 
running or a long walk he had intermittent 3/10 dull ache in 
the back of his leg, but denied any recent changes in his 
health and reported that he had never had a right knee 
injury.  This mass was subsequently excised, and records 
dated in June 2000 stated that the pathology report showed 
that it was consistent with a large epidermal inclusion cyst.  

No subsequent treatment appears in the record for the mass of 
the right knee.  Further, there are no competent medical 
findings indicative of a disability of the knee itself, 
although there is evidence of low back pain radiating into 
the lower extremities.  For example, a November 2003 VA 
general medical examination conducted for pension purposes 
diagnosed sensory evidence suggesting bilateral lumbar 
radiculopathy, as well as chronic low back pain and bilateral 
lower extremity pain.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a right knee 
disorder.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Here, the record does reflect that the veteran was treated 
for right knee pain in January 1992 and June 1993, while on 
active duty, and that he indicated right knee problems on his 
February 1995 Report of Medical History.  Nevertheless, his 
lower extremities were clinically evaluated as normal on the 
concurrent expiration of term of service examination.  
Moreover, there have been no indications of any problems of 
the right knee itself since service.  Although the veteran 
did have a mass/cyst excised from the back of the right knee 
in 2000, the medical evidence indicates that this was a skin 
condition rather than a disability of the right knee.  In any 
event, the veteran indicated that this condition first 
developed several years after service, in August 1999.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (The normal 
medical findings at the time of separation from service, as 
well as the absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim.).  Moreover, there has been no evidence 
that this condition has recurred, and the last reference to 
this condition in the medical records appears to be the 
follow-up note from June 2000.

In light of the foregoing, the Board finds that there is no 
competent medical evidence which supports a finding that the 
veteran has a current right knee disability.  Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C. §§ 1110, 1131; and see Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 
U.S.C.A § 1131, as well as other relevant statutes, only 
permitted payment for disabilities existing on and after the 
date of application for such disorders.  The Federal Circuit 
observed that the structure of these statutes "provided 
strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and 
VA's interpretation of the law requiring a present disability 
for a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332; and see 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  Simply 
put, in the absence of proof of present disability there can 
be no valid claim.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for a right knee disability, and it must be 
denied.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a right knee disability 
is denied.


REMAND

In the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  Here, the Board finds 
that examinations are necessary in order to order to clarify 
the etiology of the veteran's current low back disability and 
GERD.

In regard to the veteran's GERD claim, his service medical 
records reflect that he was treated for complaints of 
abdominal pain in January 1994.  Assessment at that time was 
possible ulcer.  As part of his February 1995 Report of 
Medical History, the veteran indicated that he had 
experienced frequent indigestion.  The physician's comments 
to this Report reflect that these complaints were due to GERD 
per upper gastrointestinal series (UGI), but that it was 
currently asymptomatic.  

As part of a July 1999 employment examination, the veteran 
denied any significant past medical history, although he did 
report acute complaints.  Specifically, some midsubsternal 
burning, chest pain, or epigastric pain, both daytime and 
nocturnal.  Assessments following examination included GERD.

Subsequent records from April 2000 reflect that the veteran 
presented with complaints of persistent significant 
heartburn.  Assessment was GERD, severe.  UGI conducted later 
that month showed a sliding hiatal hernia with mild to 
moderate gastroesophageal reflux, otherwise unremarkable.  In 
addition, a CT scan revealed findings compatible with small 
sliding hiatal hernia on upper gastrointestinal (GI) test.

In May 2000, the veteran underwent an 
esophagogastroduodenoscopy (EGD) with biopsy.  Indications 
were severe pyrosis and GERD.  Following this procedure, the 
impressions were marked distal esophagitis grade II; sliding 
hiatal hernia; and mild antral gastritis.

Records dated in June 2000 show findings of gastroesophageal 
reflux with hiatal hernia.

In July 2000, the veteran underwent laparoscopic Nissen 
fundal placation with repair of hiatus.  Pre- and post-
operative diagnosis was hiatal hernia with reflux.

Based on the foregoing, the Board finds that there is 
evidence of GERD both during and following the veteran's 
period of active duty.  However, this condition was found to 
be asymptomatic at the time of his separation from active 
service.  Further, it is unclear from the post-service 
medical records whether the findings of GERD and hiatal 
hernia are related to his in-service findings.  Moreover, it 
is unclear from these records to what extent he currently has 
GERD, as there does not appear to be any evidence of 
treatment for this condition since his July 2000 surgery.  
The subsequent records primarily show treatment for low back 
problems.  Thus, the Board concludes that an examination is 
necessary to determine the current nature and etiology of the 
veteran's GERD.

With respect to the low back claim, the service medical 
records reflect the veteran was treated on multiple occasions 
for back problems.  For example, he was treated for back pain 
after lifting/moving heavy objects in June and November 1982.  
In February 1984, he was treated for injuries that occurred 
when he fell approximately 30 feet from a cliff, landing on 
his back.  He was subsequently treated for low back problems, 
including complaints of pain, in June 1984, December 1986, 
September 1988, October 1989, May 1991, April 1992, and May 
1994.  Further, he indicated that he had experienced 
recurrent back pain on his February 1995 Report of Medical 
History.  The physician's summary indicated that the veteran 
had mechanical low back pain, with negative X-ray findings.  
In addition, his spine was clinically evaluated as normal on 
his expiration of term of service examination.

There was no indication of any back problems on the veteran's 
July 1999 employment-related examination.  Moreover, the 
record reflects he sustained a work-related back injury in 
December 2000, and was subsequently treated on multiple 
occasions for low back problems with findings of 
intervertebral disc disorder, L5-S1, with spinal fusion in 
September 2001.  However, records dated in February 2001 note 
that in addition to his December 2000 work-related back 
injury, the veteran had an injury in 1987 while in the 
military, then had off and on pain for a number of years, but 
with good physical fitness he got himself better.  Overall 
impression was intervertebral disc disorder, perhaps 
exacerbation of some pre-existing degenerative problems.

Based on the foregoing, the Board finds it is unclear whether 
the veteran's current low back disorder is due to his post-
service, work-related injury in December 2000, or whether 
this injury exacerbated the low back problems for which he 
was treated on multiple occasions during active service.  
Thus, the Board concludes that an examination is also 
necessary to clarify the current nature and etiology of the 
veteran's low back disability.

Since the Board has determined that new examinations are 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for low back 
problems and GERD since January 2004.  
After securing any necessary release, the 
RO should obtain those records not on 
file.

2.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded examination to 
determine the current nature and etiology 
of his low back disability.  The claims 
folder should be made available to the 
examiner for review before the 
examination.

Following examination of the veteran and 
review of the claims folder, the examiner 
must provide a diagnosis for any low back 
disorders found.  In addition, he/she 
should express an opinion as to whether 
it is at least as likely as not (50 
percent or greater likelihood) that any 
currently diagnosed low back disorder(s) 
is causally related to his period of 
active duty, to include his treatment on 
multiple occasions for low back problems 
therein.  In making this determination, 
the examiner should take into 
consideration the December 2000 post-
service, work-related back injury.  

If the examiner cannot provide the 
requested opinions without resorting to 
speculation, it should be so stated.  The 
examiner should provide a complete 
rationale for all opinions provided.

3.  The veteran should also be provided 
with an examination to determine the 
current nature and etiology of his GERD.  
The claims folder should be made 
available to the examiner for review 
before the examination.  Following review 
of the claims folder and examination of 
the veteran, the examiner must express an 
opinion as to whether any current 
gastrointestinal disability found to be 
present is at least as likely as not (50 
percent or greater likelihood) causally 
related to the veteran's active service, 
to include the findings of GERD therein.

If the examiner cannot provide the 
requested opinions without resorting to 
speculation, it should be so stated.  The 
examiner should provide a complete 
rationale for all opinions provided.

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination reports to ensure 
that they are responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished an SSOC, which addresses all of the 
evidence obtained after the issuance of the last SSOC in June 
2004, and provides an opportunity to respond.  The case 
should then be returned to the Board for further appellate 
consideration, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


